DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 12/11/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0159478 application as required by 37 CFR 1.55. See MPEP 215.02. 

 Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected without traverse.  Accordingly, claims 9-20 have been cancelled as withdrawn product claims are not eligible for rejoinder with the elected process claims.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 9-20 that were non-elected without traverse. 


Reasons for Allowance
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest a method of making a cam piece having all the steps as claimed in combination. In consideration of the evidence provided in Applicant’s disclosure as well as the remarks and claim amendments filed 05/12/2022, the instant claims are seen to be allowable over the closest prior art cited in the action dated 02/11/2022 of Lee (WO 2006/022494 A1) and Zanardi (US 2013/0105047).
Lee teaches a method of manufacturing a spherical graphite cast iron for vehicle component products including steps of casting, heating, maintaining a heating temperature, and salt bathing the cast iron wherein the heating and salt bathing holding times and temperatures overlap with the instant heating and salt bathing parameters. Lee further teaches similar contents of carbon, silicon, nickel, copper, as well as a total content of nickel, copper, and molybdenum to the instant cam piece composition. Additionally, Lee teaches a bainite microstructure, and the cast iron product exhibiting similar tensile strength and elongation properties to the claimed cam piece. The claim amendments filed 05/12/2022 required an individual molybdenum content of 0.5 to 1.0 wt % in the cam piece. However, Lee teaches away from molybdenum in excess of 0.4 wt % due to the incidence of segregation defects in the graphite structure (Lee [26]), and therefore, Lee teaches away from the cam piece composition of the claimed invention. 
Zanardi teaches a method of manufacturing a spheroidal cast iron for mechanical components, including steps of casting, heating, maintaining a heating temperature, and salt bathing the cast iron wherein the heating and salt bathing holding times and temperatures at least overlap with the instant heating and salt bathing parameters. Zanardi teaches the cast iron having a similar elemental composition and carbide content to the instant cam piece. However, Zanardi does not teach or suggest a bainitic structure and is entirely silent with regards to the tensile strength and elongation properties as claimed. In the remarks filed 05/12/2022, Applicant discussed the examples provided Table 2 of the instant specification. Particularly, the inventive examples meeting all the claimed fabrication steps and compositional requirements as claimed further exhibit the required tensile strength and elongation properties. However, comparative examples 5-8 deviating only from the cam piece as claimed in a total content of nickel, copper, and molybdenum never satisfy the requirements for both of a tensile strength of 1,200 MPa or more and elongation of 2% or more as claimed. The Examiner agrees that the evidence of record is sufficient to show that the claimed properties are not inherent in the cast iron of Zanardi, as Zanardi only teaches an encompassing range for a total content of nickel, copper, and molybdenum and includes contents outside of the claimed range. The claimed cam piece is seen to be unexpected and nonobvious from the disclosure of Zanardi. 
Furthermore, Applicant’s remarks filed 05/12/2022 with regards to a carbon equivalence teaching (Pg. 6) in combination with the disclosure towards the carbon and silicon content ranges contributing to a carbon equivalent value (instant specification [0023]) are seen to provide sufficient support for the carbon equivalent value according to formula 1 as claimed. As such, the rejection under 35 U.S.C. 112 as set forth in the action dated 02/11/2022 is overcome. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/15/2022